Jordan, Presiding Judge.
The juvenile courts of this State have original jurisdiction concerning any child under 17 years of age under the conditions set forth in the statute. Therefore, the judge of a juvenile court is without authority to transfer the case of a person under 17 years of age living in the county to the superior court of another county where certain offenses allegedly were committed, merely because the person is married. The statute clearly makes age, not marital status, the controlling factor as to original jurisdiction. See Ga. L. 1968, pp. 1013, 1016, 1019, 1021 (Code Ann. §§ 24-2401, 24-2408, 24-2409 (1)); Walker v. Walker, 209 Ga. 490, 492 (74 SE2d 66). The "emancipation” from parental power recognized by Code § 74-108 by reason of marriage is inapplicable to the juvenile court statute.
The motion to dismiss is without merit.

Judgment reversed.


Quillian and Evans, JJ., concur.